DETAILED ACTION
Election/Restrictions
Applicant’s species elections of (1) the species of claim 2:
 
    PNG
    media_image1.png
    204
    232
    media_image1.png
    Greyscale
, (2) a wound dressing as a specific pharmaceutical appliance, and (3) a suspension as the specific composition form, and (4) a wound dressing as a specific carrier or vehicle, in the reply filed on April 7, 2021 is acknowledged with appreciation. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 6 (drawn to a capsule), 10 (drawn to an ingestible composition) and 16 (drawn to a liposome or micelle) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.  The examiner notes that the last NPL reference citation has been struck through as incomplete (i.e. not considered) since said citation reads “Related U.S. Patent Applications, 7/25/2018” but fails to identify any said U.S. Patent Application numbers or publication numbers. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3-5, 7-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gadir et al, (Journal of Chemical and Pharmaceutical Research 2014) in view of Boateng et al, (Journal of Pharmaceutical Sciences 2008).
	Claim 1 recites a composition comprising a compound of structure (I): 

    PNG
    media_image2.png
    180
    191
    media_image2.png
    Greyscale
and a biocompatible carrier, more specifically wherein the composition is topical (claim 11) and a component of a pharmaceutical appliance (claim 3) that comprises a wound dressing (claim 4), wherein the composition is in the form of a suspension (claim 5) and comprises a carrier or vehicle (claims 12 and 13).  Claims 7-9 limit the concentration of the compound of structure (I).  Claim 15 limits wherein the composition comprises additional fillers, diluents, agents, buffers, etc.
	Gadir et al teach the biological and pharmacological activity of commiphora Africana oil, due to the high quantity of diterpenes (see the Abstract and Introduction on page 151), which are known for their biological activities including anti-inflammatory, anti-tumor, anti-bacterial and anti-fungal effects (see the last paragraph on page 152 and the last paragraph on page 154), and specifically teach the diterpene “compound No. 12” in Table 2.3.1, page 153:

    PNG
    media_image3.png
    338
    408
    media_image3.png
    Greyscale

	Phenanthrene, 7-ethenyl-1,2,3,4,4a,4b,5,6,7,9,10,10a-dodecahydro-1,1,4a,7-tetra methyl-, 	[4aS-(4aà,4bá,7á,10aá)]-
(which is identical to a species of Applicant’s instant structure of claim 1 wherein R1 and R2 are -H).  Gadir et al disclose the antibacterial and antifungal activity of commiphora Africana oil in Table 3.1 on page 155, and its antiviral activity (see 3.3 Antiviral bioassay at the bottom of page 155). 
	As such, Gadir et al suggest the potential use of commiphora Africanca oil and its diterpene constituents in pharmaceutical products and in future therapy, (see under Conclusion at page 166), but do not explicitly disclose a composition comprising commiphora Africanca oil or a compound of structure (I), or wherein the composition is a component of a wound dressing.
	Yet, based on the teaching of Gadir et al, preparing a pharmaceutical composition comprising the known commiphora Africanca oil (comprising the known diterpene “compound No. 12”) and a biocompatible carrier, is recognized as within the ordinary capabilities of one skilled in the art.
	Boateng et al discuss wound dressings, and disclose that “[t]raditional wound healing agents include topical liquid and semi-solid formulations,” [emphasis added] (see under “Traditional Wound Healing Agents” at page 2899, column 1) and that topical pharmaceutical formulations are prepared as liquid (solutions, suspensions and emulsions) and semi-solid (ointments and creams), (please see first sentence under Topical Pharmaceutical Formulations at page 2899, column 1). 
	Regarding claims 7-9, the concentration of the active compound of structure (I) in composition is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal concentration in order to best achieve the desired results (i.e. improved wound healing). See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Regarding claims 12, 13 and 15, Boateng et al teach several types of dressings that include various carriers, fillers, diluents and excipents, in particular: alginate (wherein the alginate fibres act as both an adsorbent and a protectant, including mechanical and/or chemical); hydrogels; semi-permeable adhesive films; foams; and biological dressings, which comprise preservatives (i.e. antibiotics), a lubricant (hyaluronic acid, which is also a humectant), a transdermal delivery enhancing agent (hyaluronic acid-modified liposomes), and a toxicity modifier (collagen).  Boateng et al discuss wherein the above wound dressings incorporate drugs that, “play an active role in the wound healing process either directly or indirectly as  cleansing or debriding agents for removing necrotic tissue, antimicrobials which prevent or treat infection or growth agents (factors) to aid tissue regeneration,” (see at page 2905, column 2, first paragraph). Boateng et al teach controlled-release agents: “[m]ost modern dressings are made from polymers which can serve as vehicles for the release and delivery of drugs to wound sites… The polymeric dressings employed for controlled drug delivery to wounds 
	Thus, all the claimed elements were known in the prior art and one skilled in the art would have been motivated to employ commiphora Africanca oil including its diterpene constituent compound No. 12, in a pharmaceutical composition as a component in a topical wound dressing, comprising one or more various carriers, fillers, diluents and excipients as taught by Boateng et al, with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).
	Accordingly, a prima facie case of obviousness is established.
Claim Objections
8. 	Claim 2 is objected to as being dependent upon a rejected base claim. 

Conclusion
9.	In conclusion, claims 1-13, 15 and 16 are present in the application, and claims 6, 10 and 16 are presently withdrawn from consideration.  Claims 1, 3-5, 7-9, 11-13, and 15 are rejected. Claim 2 is objected to. No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611